Citation Nr: 0633562	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-39 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to service connection for a thyroid 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1960 to December 
1962 and again from October 1974 to October 1976.  He also 
had unverified periods of active/ inactive duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that additional evidence was received into 
the record, following certification of the appeal to the 
Board, which has not been considered by the RO.  However, the 
record reflects that the veteran waived RO consideration of 
the additional evidence.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's current hypertension is causally related 
to his active service.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's current cardiovascular 
disability is causally related to his active service. 

3.  The competent medical evidence of record does not 
demonstrate that the veteran's current thyroid disability is 
causally related to his active service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  A cardiovascular disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A thyroid disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  



On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April, May, and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters, 
which were issued prior to the initial AOJ decision, informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, as well as requested that he submit any 
additional evidence in his possession pertaining to the 
claims.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, private treatment records, and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Also, certain chronic diseases, including cardiovascular 
disabilities, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Hypertension and Cardiovascular Disability

The veteran asserts that service connection is warranted for 
hypertension and a cardiovascular disability.  However, for 
the reasons stated below, the Board finds that a grant of 
service connection is not warranted.

As noted above, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and the in-service injury or 
disease.  The veteran's post-service treatment records 
demonstrate that he has been diagnosed with, and sought 
treatment for hypertension and a cardiovascular disability.  
However, the veteran's contemporaneous service medical 
records are silent for complaints of, or treatment for a 
cardiovascular disability or hypertension.  Indeed, the 
reports of medical examination of record demonstrate that the 
veteran's heart and vascular system were normal.  Similarly, 
the reported blood pressure readings found in the veteran's 
service medical records do not demonstrate any elevated 
findings.  Moreover, no competent clinical evidence of record 
establishes that the veteran's current hypertension and 
cardiovascular disability, initially demonstrated by the 
record years after service, are etiologically related to any 
incident of service.  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of any medical evidence that the veteran's 
current hypertension and cardiovascular disability are 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of 
hypertension and a cardiovascular disability in 2004, years 
after his discharge from service, to be too remote from 
service to be reasonably related to service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a nonpresumptive direct 
basis for his current cardiovascular disability and 
hypertension.

The Board also finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for the veteran's current hypertension and 
cardiovascular disability.  As noted above, in order to 
establish service connection on a presumptive basis, the 
veteran's cardiovascular disability and hypertension must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  38 C.F.R. § 3.307, 3.309(a).  In this case, there 
is no evidence that the veteran's hypertension or 
cardiovascular disability manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, as stated above, the record reflects that the first 
clinical findings of record of a cardiovascular disability 
and/ or hypertension were in 2004, which was many years after 
service.  Therefore, the Board finds that evidence of record 
does not establish that the veteran is entitled to service 
connection on a presumptive basis for his current 
hypertension and/ or cardiovascular disability.

In conclusion, although the veteran asserts that his current 
hypertension and cardiovascular disability are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current hypertension and 
cardiovascular disability are related to his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2005), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for hypertension and a 
cardiovascular disability.

2.  Thyroid Disability

The veteran asserts that service connection is warranted for 
a thyroid disability.  The record reflects that the veteran 
has a current diagnosis of iatrogenic hypothyroidism and 
euthyroid.  The record also reflects that in 1972, between 
his first period of active service from December 1960 to 
December 1962 and his second period of active service from 
October 1974 to October 1976, the veteran was diagnosed with 
hyperthyroidism. 

With regard to service connection based on a theory of 
aggravation of preexisting hyperthyroidism, although the 
record reflects that the veteran was diagnosed with 
hyperthyroidism in 1972, prior to his second period of 
service, his October 1974 reenlistment examination does not 
reflect the existence of a thyroid disability.  Indeed, the 
examiner, on the examination report, indicated that the 
veteran's endocrine system was normal.  Thus, hyperthyroidism 
was not noted at the veteran's reenlistment examination and 
he was admitted for service.  Accordingly, the presumption of 
soundness applies in this case.  Where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096

In this regard, although the record demonstrates that the 
veteran has a current thyroid disability, his service medical 
records do not demonstrate that he complained of, or sought 
treatment for a thyroid disability during either of his two 
periods of active service.  Moreover, no competent clinical 
evidence of record establishes that the veteran's current 
thyroid disability is etiologically related to any incident 
of service.  Therefore, in the absence of any medical 
evidence that the veteran's current thyroid disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a nonpresumptive direct basis 
for his current thyroid disability.

In conclusion, although the veteran asserts that his current 
thyroid disability is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current thyroid disability is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a thyroid 
disability.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for a thyroid disability is 
denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


